Dismissed and Memorandum Opinion filed September 27, 2012.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-12-00804-CR

                      CUSTODIO ROMERO DELGADO, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 183rd District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1312055


                  MEMORANDUM                        OPINION


      Appellant entered a guilty plea to attempted indecency with a child. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on July 17, 2012, to confinement for two years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed a pro se notice of appeal. We
dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in which
the court certified that this is a plea bargain case, and the defendant has no right of
appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the
record on appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                            2